Exhibit 10.4
 
SUPPORT AGREEMENT
 
This SUPPORT AGREEMENT is made as of October 5, 2016 (this “Agreement”), among
Paid Inc. (“Paid”), a corporation incorporated under the laws of the State of
Delaware, 2534841 Ontario Inc. (“Callco”), a corporation incorporated under the
laws of the Province of Ontario, and ShipTime Canada Inc. (“Amalco”), a
corporation incorporated under the laws of the Province of Ontario.
 
WHEREAS, in connection with the amalgamation agreement dated as of September 1,
2016 (such agreement as may be amended or restated are hereinafter referred to
as the “Amalgamation Agreement”), by and among Paid, Amalco and the other
parties thereto, Amalco is to issue exchangeable preferred shares (the
“Exchangeable Shares”) to certain persons;
 
WHEREAS, holders of Exchangeable Shares will be entitled to require Callco to
purchase, or Amalco to redeem, such Exchangeable Shares and upon such purchase
or redemption each Exchangeable Share shall be exchanged by Callco or Amalco, as
the case may be, for the Exchangeable Preferred Share Consideration;
 
WHEREAS, the parties intend the Exchangeable Shares to be economically
equivalent to the Paid US Common Stock and Paid US Preferred Stock and for each
Exchangeable Share to be treated as 480 shares of Paid US Common Stock and 3,344
shares of Paid US Preferred Stock outstanding for United States federal income
and corresponding state and local Tax purposes;
 
WHEREAS, the parties desire to make appropriate provision and to establish a
procedure whereby Paid will take certain actions and make certain payments and
deliveries necessary to ensure that Amalco will be able to make certain payments
and to deliver or cause to be delivered Paid US Common Stock and Paid US
Preferred Stock in satisfaction of the obligations of Amalco under the Share
Provisions and this Agreement; and
 
WHEREAS, pursuant to the Amalgamation Agreement, Paid and Amalco are required to
execute a support agreement substantially in the form of this Agreement;
 
NOW THEREFORE, in consideration of the respective covenants and agreements
provided in this Agreement and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the parties agree as
follows:
 
ARTICLE 1
 
DEFINITIONS AND INTERPRETATION
 
1.1
Defined Terms

 
In this Agreement, each capitalized term used and not otherwise defined herein
shall have the meaning ascribed thereto in the rights, privileges, restrictions
and conditions (collectively, the “Share Provisions”) attaching to the
Exchangeable Shares as set out in the articles of Amalco and “including” means
“including without limitation” and “includes” means “includes without
limitation”.
 
1.2
Interpretation Not Affected By Headings

 
The division of this Agreement into articles, sections and other portions and
the insertion of headings are for convenience of reference only and do not
affect the construction or interpretation of this Agreement. Unless otherwise
specified, references to an “Article” or “Section” refer to the specified
Article or Section of this Agreement.
 
1.3
Number, Gender, etc.

 
In this Agreement, unless the context otherwise requires words importing the
singular number include the plural and vice versa. Words importing any gender
shall include all genders and words importing persons include individuals,
corporations, partnerships, companies, associations, trusts, unincorporated
organizations, governmental bodies and other legal or business entities of any
kind.
 
References to any Person include the successors and permitted assigns of that
Person.


 
-1-

--------------------------------------------------------------------------------

 
 
1.4
Date for any Action

 
If any date on which any action is required to be taken under this Agreement is
not a Business Day, such action shall be required to be taken on the next
succeeding Business Day.
 
1.5
Currency

 
Unless otherwise stated, all references in this Agreement to sums of money are
expressed in, and all payments provided for herein shall be made in United
States dollars, and “$” or “US$” refers to United States dollars and “C$” refers
to Canadian dollars.
 
1.6
Payments

 
All payments to be made hereunder will be made without interest and less any Tax
required by Canadian or United States Law to be deducted and withheld.
 
ARTICLE 2
 
COVENANTS OF PAID AND AMALCO
 
2.1
Covenants Regarding Exchangeable Shares

 
So long as any Exchangeable Shares owned by Non-Affiliated Holders are
outstanding, Paid agrees that it will:
 
 
(a)
not declare or pay any dividend or other distribution on its Paid US Common
Stock unless

 
 
(i)
Amalco shall:

 
 
(A)
simultaneously declare or pay, as the case may be, a dividend or other
distribution (as determined in accordance with the Share Provisions) on the
Exchangeable Shares which are exchangeable for Paid US Common Stock (an
“Equivalent Dividend”); and

 
 
(B)
have sufficient money or other assets or authorized but unissued securities
available to enable the due declaration and the due and punctual payment, in
accordance with applicable Law and the terms of the Share Provisions, of any
such Equivalent Dividend; or

 
 
(ii)
if the dividend or distribution is a dividend or distribution of securities, in
lieu of such a dividend or distribution, Amalco shall:

 
 
(A)
effect a corresponding, contemporaneous and economically equivalent subdivision
of the Exchangeable Shares which are exchangeable for Paid US Common Stock (as
determined in accordance with the Share Provisions) (an “Equivalent Stock
Subdivision”); and

 
 
(B)
have sufficient assets available to enable the Equivalent Stock Subdivision;

 
 
(b)
advise Amalco sufficiently in advance of the declaration of any dividend or
distribution on Paid US Common Stock and take all such other actions as are
reasonably necessary, in co-operation with Amalco, to ensure that, subject to
Section B3.4 of the Share Provisions:

 
 
(i)
the respective declaration date, record date and payment date for an Equivalent
Dividend on the Exchangeable Shares which are convertible into Paid US Common
Stock shall be the same as the declaration date, record date and payment date
for the corresponding dividend or distribution on Paid US Common Stock; and

 
 
-2-

--------------------------------------------------------------------------------

 


 
(ii)
the record date and effective date for an Equivalent Stock Subdivision shall be
the same as the record date and payment date for the dividend or distribution of
securities, in lieu of such a dividend or distribution, on the Paid US Common
Stock and that such Equivalent Stock Subdivision on the Exchangeable Shares
which are convertible into Paid US Common Stock shall comply with any
requirements of the stock exchange on which such Exchangeable Shares are listed;

 
 
(c)
ensure that the record date for determining security holders entitled to receive
any dividend or distribution declared on Paid US Common Stock is not less than
10 Business Days after the declaration date for such dividend or distribution or
such shorter period as may be permitted under applicable Law;

 
 
(d)
take all such actions and do all such things as are necessary or desirable to
enable and permit Amalco, in accordance with applicable Law, to pay and
otherwise perform its obligations with respect to the satisfaction of the
Liquidation Amount, in respect of each issued and outstanding Exchangeable Share
held by Non-Affiliated Holders upon the liquidation, dissolution or winding-up
of Amalco or any other distribution of the assets of Amalco among its
shareholders for the purpose of winding up its affairs, including all such
actions and all such things as are necessary or desirable to enable and permit
Amalco to cause to be delivered the Exchangeable Preferred Share Consideration
to the holders of Exchangeable Shares in accordance with the provisions of
Article B5 of the Share Provisions together with a cheque in respect of any cash
portion of the Liquidation Amount;

 
 
(e)
take all such actions and do all such things as are necessary or desirable to
enable and permit Amalco, in accordance with applicable Law, to pay and
otherwise perform its obligations with respect to the satisfaction of the
Redemption Price in respect of each issued and outstanding Exchangeable Shares
held by Non-Affiliated Holders upon a redemption of Exchangeable Shares by
Amalco, including all such actions and all such things as are necessary or
desirable to enable and permit Amalco to cause to be delivered the Exchangeable
Preferred Share Consideration to the holders of Exchangeable Shares in
accordance with the provisions of Article B7 or B8 of the Share Provisions, as
the case may be together with a cheque in respect of any cash portion of the
Redemption Price, as the case may be;

 
 
(f)
take all such actions and do all such things as are necessary or desirable to
enable it, in accordance with applicable Law, to perform its obligations arising
upon the exercise by it of the Liquidation Call Right, the Call Right, the
Change of Law Call Right or the Redemption Call Right, including all such
actions and all such things as are necessary or desirable to enable and permit
it to cause to be delivered the Exchangeable Preferred Share Consideration to
the holders of Exchangeable Shares in accordance with the provisions of Article
B5, B7, B8 or B10 of the Share Provisions, as the case may be together with a
cheque in respect of any cash portion of the Call Purchase Price; and

 
 
(g)
not exercise its vote as a shareholder of Amalco to initiate the voluntary
liquidation, dissolution or winding up of Amalco or any other distribution of
the assets of Amalco among its shareholders for the purpose of winding up its
affairs, nor take any action or omit to take any action that is designed to
result in the liquidation, dissolution or winding up of Amalco or any other
distribution of the assets of Amalco among its shareholders for the purpose of
winding up its affairs.

 
 
-3-

--------------------------------------------------------------------------------

 


2.2
Segregation of Funds

 
Paid will cause Amalco to deposit a sufficient amount of funds in a separate
account of Amalco and segregate a sufficient amount of such other assets and
property as is necessary to enable Amalco to pay or otherwise satisfy its
obligations with respect to the applicable dividend or distribution, Liquidation
Amount, Redemption Price, or Call Purchase Price, once such amounts become
payable under the terms of this Agreement or the Share Provisions, in each case
for the benefit of Non-Affiliated Holders from time to time of the Exchangeable
Shares, and Amalco will use such funds, assets and property so segregated
exclusively for the payment of dividends or distributions and the payment or
other satisfaction of the Liquidation Amount, Redemption Price, or Call Purchase
Price, as applicable net of any corresponding withholding Tax obligations and
for the remittance of such withholding Tax obligations.
 
2.3
Reservation of Paid US Common Stock and Paid US Preferred Stock

 
Paid hereby represents, warrants and covenants in favour of Amalco that Paid has
reserved for issuance and will, at all times while any Exchangeable Shares owned
by Non-Affiliated Holders are outstanding, keep available, free from pre-emptive
and other rights, in accordance with its operating agreement (or similar
constating document), (a) such number of Paid US Common Stock as is equal to the
sum of (i) the Current Common Stock Consideration Shares, and (ii) such number
of Paid US Common Stock as are now and may hereafter be required to enable and
permit each of Paid and Amalco to meet its obligations under the Exchange and
Call Rights Agreement, the Share Provisions, and any other security or
commitment with respect to which Paid and Amalco may now or hereafter be
required to issue and/or deliver Paid US Common Stock to the Non-Affiliated
Holders; and (b) such number of Paid US Preferred Stock as is equal to the sum
of (i) the Current Preferred Stock Consideration Shares, and (ii) such number of
Paid US Preferred Stock as are now and may hereafter be required to enable and
permit each of Paid and Amalco to meet its obligations under the Exchange and
Call Rights Agreement, the Share Provisions, and any other security or
commitment with respect to which Paid and Amalco may now or hereafter be
required to issue and/or deliver Paid US Preferred Stock to the Non-Affiliated
Holders.
 
2.4
Notification of Certain Events

 
In order to assist Paid to comply with its obligations hereunder and to permit
it to exercise the Liquidation Call Right, Call Right, Redemption Call Right and
Change of Law Call Right, as applicable, Amalco will notify Paid of each of the
following events at the time set forth below:
 
 
(a)
in the event of any determination by the board of directors of Amalco to
institute voluntary liquidation, dissolution or winding-up proceedings with
respect to Amalco or to effect any other distribution of the assets of Amalco
among its shareholders for the purpose of winding up its affairs, at least
35 days prior to the proposed effective date of such liquidation, dissolution,
winding-up or other distribution;

 
 
(b)
promptly upon the earlier of (i) receipt by Amalco of notice of, and (ii) Amalco
otherwise becoming aware of any threatened or instituted claim, suit, petition
or other proceedings with respect to the involuntary liquidation, dissolution or
winding-up of Amalco or to effect any other distribution of the assets of Amalco
among its shareholders for the purpose of winding up its affairs;

 
 
(c)
immediately upon receipt by Amalco of a Retraction Request or a Paid Call
Notice;

 
 
(d)
on the same date on which notice of redemption is given to holders of
Exchangeable Shares, upon the determination of a Redemption Date in accordance
with the Share Provisions;

 
 
(e)
promptly upon the issuance by Amalco of any Exchangeable Shares or rights to
acquire Exchangeable Shares (other than the issuance of Exchangeable Shares or
rights to acquire Exchangeable Shares as a result of an Equivalent Stock
Subdivision); and

 
 
(f)
promptly, upon receiving notice of a Change of Law.

 
 
-4-

--------------------------------------------------------------------------------

 


2.5
Delivery of Exchangeable Preferred Share Consideration

 
Upon notice from Amalco of any event that requires Amalco to cause to be
delivered the Exchangeable Preferred Share Consideration to any holder of
Exchangeable Shares, Paid shall forthwith issue and deliver or cause to be
delivered the Exchangeable Preferred Share Consideration to Amalco, and Amalco
shall forthwith deliver or cause to be delivered the requisite Exchangeable
Preferred Share Consideration to or for the benefit of the former holder(s) of
the surrendered Exchangeable Shares. All Paid US Common Stock and Paid US
Preferred Stock comprising the Exchangeable Preferred Consideration shall be
duly authorized and validly issued as fully paid, non-assessable, free of
pre-emptive rights and shall be free and clear of any lien, claim or
encumbrance. In consideration for the issuance and delivery of each such Paid US
Common Stock and Paid US Preferred Stock comprising the Exchangeable Preferred
Share Consideration, Amalco shall subscribe for a cash amount or pay a purchase
price equal to the fair market value of the Paid US Common Stock or Paid US
Preferred Stock, and Paid shall, if necessary, contribute or cause to be
contributed to the capital of Amalco, directly or indirectly, as the case may
be, the cash necessary for Amalco to effect such subscription or payment.
 
2.6
Qualification of Paid US Common Stock and Paid US Preferred Stock

 
Paid covenants that it will use its reasonable best efforts to make such filings
and seek such regulatory consents and approvals as are necessary so that the
Paid US Common Stock and Paid US Preferred Stock to be issued to holders of
Exchangeable Shares pursuant to the terms of the Share Provisions, the Exchange
and Call Rights Agreement and this Agreement will be issued in compliance with
the applicable securities Laws in Canada and the United States. Notwithstanding
any other provision of the Share Provisions, or any term of this Agreement or
the Exchange and Call Rights Agreement, no Paid US Common Stock or Paid US
Preferred Stock shall be issued (and Paid will not be required to issue any Paid
US Common Stock or Paid US Preferred Stock) in connection with any liquidation,
dissolution or winding-up of Amalco, or any retraction, redemption or any other
exchange, direct or indirect, of Exchangeable Shares, if such issuance of Paid
US Common Stock or Paid US Preferred Stock would not be permitted by applicable
Laws.
 
2.7
Economic Equivalence

 
So long as any Exchangeable Shares owned by Non-Affiliated Holders are
outstanding:
 
 
(a)
Paid will not without prior approval of Amalco and the prior approval of the
holders of the Exchangeable Shares given in accordance with Section B12.2 of the
Share Provisions:

 
 
(i)
issue or distribute Paid US Common Stock (or securities exchangeable for or
convertible into or carrying rights to acquire Paid US Common Stock) to the
holders of all or substantially all of the then outstanding Paid US Common Stock
by way of dividend or other distribution of securities, other than an issue of
Paid US Common Stock (or securities exchangeable for or convertible into or
carrying rights to acquire Paid US Common Stock) to holders of Paid US Common
Stock who: (A) exercise an option to receive dividends in Paid US Common Stock
(or securities exchangeable for or convertible into or carrying rights to
acquire Paid US Common Stock) in lieu of receiving cash dividends; or
(B) pursuant to any dividend reinvestment plan, scrip dividend or similar
arrangement; or

 
 
(ii)
issue or distribute rights, options or warrants to the holders of all or
substantially all of the then outstanding Paid US Common Stock entitling them to
subscribe for or to purchase Paid US Common Stock (or securities exchangeable
for or convertible into or carrying rights to acquire Paid US Common Stock); or

 
 
(iii)
issue or distribute rights, options or warrants to the holders of all or
substantially all of the then outstanding Paid US Preferred Stock entitling them
to subscribe for or to purchase Paid US Preferred Stock (or securities
exchangeable for or convertible into or carrying rights to acquire Paid US
Preferred Stock); or

 
 
-5-

--------------------------------------------------------------------------------

 


 
(iv)
issue or distribute to the holders of all or substantially all of the then
outstanding Paid US Common Stock:

 
 
(A)
securities of Paid of any type other than Paid US Common Stock (or securities
convertible into or exchangeable for or carrying rights to acquire such
securities);

 
 
(B)
rights, options or warrants other than those referred to in Section 2.7(a)(iii)
above;

 
 
(C)
evidences of indebtedness of Paid; or

 
 
(D)
assets of Paid; or

 
 
(v)
issue or distribute to the holders of all or substantially all of the then
outstanding Paid US Preferred Stock:

 
 
(A)
securities of Paid of any type other than Paid US Preferred Stock (or securities
convertible into or exchangeable for or carrying rights to acquire such
securities);

 
 
(B)
rights, options or warrants other than those referred to in Section 2.7(a)(iv)
above;

 
 
(C)
evidences of indebtedness of Paid; or

 
 
(D)
assets of Paid,

 
unless (x) Amalco is permitted under applicable Law to issue or distribute the
economic equivalent on a per share basis of such rights, options, warrants,
securities, evidences of indebtedness or other assets to holders of the
Exchangeable Shares, and (y) Amalco shall issue or distribute the economic
equivalent of such rights, options, warrants, securities, evidences of
indebtedness or other assets simultaneously to holders of such Exchangeable
Shares.
 
 
(b)
Paid will not without the prior approval of Amalco and the prior approval of the
holders of the Exchangeable Shares given in accordance with Section B12.2 of the
Share Provisions:

 
 
(i)
subdivide, redivide or change the then outstanding Paid US Common Stock or Paid
US Preferred Stock into a greater number of Paid US Common Stock or Paid US
Preferred Stock, respectively; or

 
 
(ii)
reduce, combine, consolidate or change the then outstanding Paid US Common Stock
or Paid US Preferred Stock into a lesser number of Paid US Common Stock or Paid
US Preferred Stock, respectively; or

 
 
(iii)
reclassify or otherwise change the rights, privileges or other terms of the then
outstanding Paid US Common Stock or Paid US Preferred Stock or effect an
amalgamation, merger, reorganization or other transaction involving or affecting
the Paid US Common Stock or Paid US Preferred Stock;

 
unless (x) Amalco is permitted under applicable Law to make the same or an
economically equivalent change to, or in the rights of holders of, the
Exchangeable Shares, and (y) the same or an economically equivalent change is
made simultaneously to, or in the rights of the holders of, the Exchangeable
Shares.


 
-6-

--------------------------------------------------------------------------------

 


 
(c)
Paid will ensure that the record date for any event referred to in
Section 2.7(a) or Section 2.7(b), or (if no record date is applicable for such
event) the effective date for any such event, is not less than ten Business Days
after the date on which such event is declared or announced by Paid (with
simultaneous notification thereof by Paid to Amalco).

 
 
(d)
The board of directors of Amalco shall determine, acting in good faith and in
its sole discretion (with the assistance of such reputable and qualified
financial advisors and/or other experts as the board may require), economic
equivalence for the purposes of any event referred to in Section 2.7(a) or
Section 2.7(b) and each such determination shall be conclusive and binding on
Paid. In making each such determination, the following factors shall, without
excluding other factors determined by the board of directors of Amalco to be
relevant, be considered by the board of directors of Amalco:

 
 
(i)
in the case of any dividend or other distribution payable in Paid US Common
Stock, the number of such securities issued in proportion to the number of Paid
US Common Stock previously outstanding;

 
 
(ii)
in the case of the issuance or distribution of any rights, options or warrants
to subscribe for or purchase Paid US Common Stock or Paid US Preferred Stock (or
securities exchangeable for or convertible into or carrying rights to acquire
Paid US Common Stock or Paid US Preferred Stock, respectively), the relationship
between the exercise price of each such right, option or warrant and the
Exchangeable Preferred Share Consideration, the volatility of the Paid US Common
Stock or Paid US Preferred Stock (as the case may be), and the term of any such
instrument;

 
 
(iii)
in the case of the issuance or distribution of any other form of property
(including, without limitation, any securities of Paid of any type other than
Paid US Common Stock or Paid US Preferred Stock, any rights, options or warrants
other than those referred to in Section 2.7(d)(ii), any evidences of
indebtedness of Paid or any assets of Paid), the relationship between the fair
market value (as determined by the board of directors of Amalco in the manner
above contemplated) of such property to be issued or distributed with respect to
each outstanding Paid US Common Stock or Paid US Preferred Stock and
Exchangeable Preferred Share Consideration; and

 
 
(iv)
in the case of any subdivision, redivision or change of the then outstanding
Paid US Common Stock or Paid US Preferred Stock into a greater number of Paid US
Common Stock or Paid US Preferred Stock, respectively, or the reduction,
combination, consolidation or change of the then outstanding Paid US Common
Stock or Paid US Preferred Stock into a lesser number of Paid US Common Stock or
Paid US Preferred Stock, respectively, or any amalgamation, merger,
reorganization or other transaction affecting the Paid US Common Stock or the
Paid US Preferred Stock, the effect thereof upon the then outstanding Paid US
Common Stock or Paid US Preferred Stock, respectively.

 
 
(e)
Amalco agrees that, to the extent required, upon due notice from Paid, Amalco
will use its best efforts to take or cause to be taken such steps as may be
necessary for the purposes of ensuring that appropriate dividends are paid or
other distributions are made by Amalco, or subdivisions, redivisions or changes
are made to the Exchangeable Shares, in order to implement the required economic
equivalence with respect to the Paid US Common Stock and Paid US Preferred Stock
and the Exchangeable Shares as provided for in this Section 2.7. Paid and Amalco
shall use commercially reasonable efforts to ensure that all steps taken to
provide for the continuing economic equivalence of the Exchangeable Shares and
the Paid US Common Stock and Paid US Preferred Stock do not result in immediate
taxable income or gain for Canadian income tax purposes to holders of
Exchangeable Shares.

 
 
-7-

--------------------------------------------------------------------------------

 


2.8
Tender Offers

 
In the event that a cash offer, share exchange offer, issuer bid, take-over bid
or similar transaction with respect to Paid US Common Stock or Paid US Preferred
Stock (an “Offer”) is proposed by Paid or is proposed to Paid or its security
holders and is recommended by the board of directors of Paid, or is otherwise
effected or to be effected with the consent or approval of the board of
directors of Paid, and the Exchangeable Shares are not redeemed by Amalco
pursuant to the Redemption Call Right, Paid and Amalco will use reasonable best
efforts (to the extent, in the case of an Offer by a third party, within its
control) expeditiously and in good faith to take all such actions and do all
such things as are necessary or desirable to enable and permit holders of
Exchangeable Shares to participate in such Offer to the same extent and on an
economically equivalent basis as the holders of Paid US Common Stock or Paid US
Preferred Stock, without discrimination. Without limiting the generality of the
foregoing, Paid and Amalco will use reasonable best efforts expeditiously and in
good faith to ensure that holders of Exchangeable Shares may participate in each
such Offer without being required to retract Exchangeable Shares as against
Amalco (or, if so required, to ensure that any such retraction, shall be
effective only upon, and shall be conditional upon, the closing of such Offer
and only to the extent necessary to tender or deposit to the Offer). Nothing
herein shall affect the right of Amalco to redeem, or Paid to purchase pursuant
to the Liquidation Call Right, Call Right, or Redemption Call Right,
Exchangeable Shares in the event of a Paid Liquidity Transaction.
 
2.9
Ownership of Outstanding Shares

 
Without the prior approval of Amalco and the prior approval of the holders of
the Exchangeable Shares given in accordance with Section B12.2 of the Share
Provisions, Paid covenants and agrees in favour of Amalco that, as long as any
outstanding Exchangeable Shares are owned by Non-Affiliated Holders, Paid will
be and remain the direct or indirect beneficial owner of all issued and
outstanding common shares in the capital of Amalco. Notwithstanding the
foregoing, Paid shall not be in violation of this Section 2.9 if any person or
group of persons acting jointly or in concert acquires all or substantially all
of the assets of Paid or the Paid US Common Stock or the Paid US Preferred Stock
pursuant to any merger of Paid pursuant to which Paid was not the surviving
corporation.
 
2.10
Due Performance

 
On and after the Effective Date, Paid and Amalco shall duly and timely perform
all of their obligations under the Share Provisions.
 
ARTICLE 3
 
PAID SUCCESSORS
 
3.1
Certain Requirements in Respect of Combination, etc.

 
Paid shall not enter into any transaction (whether by way of reconstruction,
reorganization, consolidation, arrangement, merger, transfer, sale, lease or
otherwise) whereby all or substantially all of its undertaking, property and
assets would become the property of any other person or, in the case of a
takeover, merger, amalgamation, arrangement, or other business combination, of
the continuing person resulting therefrom unless:
 
 
(a)
such other person or continuing corporation (the “Paid Successor”) by operation
of Law, becomes, without more, bound by the terms and provisions of this
Agreement or, if not so bound, executes, prior to or contemporaneously with the
consummation of such transaction, an agreement supplemental hereto and such
other instruments (if any) as are necessary or advisable to evidence the
assumption by the Paid Successor of liability for all moneys payable and
property deliverable hereunder and the covenant of such Paid Successor to pay
and deliver or cause to be delivered the same and its agreement to observe and
perform all the covenants and obligations of Paid under this Agreement; and

 
 
(b)
such transaction shall be upon such terms and conditions as substantially to
preserve and not to impair in any material respect any of the rights, duties,
powers and authorities of the other parties hereunder or the Non-Affiliated
Holders.

 
 
-8-

--------------------------------------------------------------------------------

 


3.2
Vesting of Powers in Successor

 
Whenever the conditions of Section 3.1 have been duly observed and performed,
the parties, if required by Section 3.1, shall execute and deliver the
supplemental agreement provided for in Section 3.1(a) and thereupon the Paid
Successor and such other person that may then be the issuer of the Paid US
Common Stock or Paid US Preferred Stock shall possess and from time to time may
exercise each and every right and power of Paid under this Agreement in the name
of Paid or otherwise and any act or proceeding by any provision of this
Agreement required to be done or performed by the board of directors of Paid or
any officers of Paid may be done and performed with like force and effect by the
directors or officers of such Paid Successor.
 
3.3
Wholly-Owned Subsidiaries

 
Nothing herein shall be construed as preventing the amalgamation or merger of
any direct or indirect wholly-owned Subsidiary of Paid with or into Paid or the
winding-up, liquidation or dissolution of any direct or indirect wholly-owned
Subsidiary of Paid, provided that all of the assets of such Subsidiary are
transferred to Paid or another direct or indirect wholly-owned Subsidiary of
Paid, and any such transactions are expressly permitted by this Article 3.
 
3.4
Successor Transaction

 
Notwithstanding the foregoing provisions of Article 3, in the event of a Paid
Liquidity Transaction:
 
 
(a)
in which Paid merges or amalgamates with, or in which all or substantially all
of the then outstanding Paid US Common Stock or Paid US Preferred Stock are
acquired by, one or more other corporations to which Paid, immediately before
such merger, amalgamation or acquisition, is “related” within the meaning of the
Tax Act (otherwise than by virtue of a right referred to in paragraph 251(5)(b)
thereof);

 
 
(b)
which does not result in an acceleration of the Redemption Date in accordance
with paragraph (b) of that definition; and

 
 
(c)
in which all or substantially all of the then outstanding Paid US Common Stock
and Paid US Preferred Stock are converted into or exchanged for securities or
rights to receive such securities (the “Other Shares”) of another person (the
“Other Person”) that, immediately after such Paid Liquidity Transaction, owns or
controls, directly or indirectly, Paid,

 
then all references herein to either “Paid” shall thereafter be and be deemed to
be references to “Other Person” and all references herein to “Paid US Common
Stock” or “Paid US Preferred Stock” shall thereafter be and be deemed to be
references to “Other Shares” (with appropriate adjustments, if any, as are
required to result in a holder of Exchangeable Shares on the exchange,
redemption or retraction of such securities pursuant to the Share Provisions or
exchange of such securities pursuant to the Exchange and Call Rights Agreement
immediately subsequent to the Paid Liquidity Transaction being entitled to
receive that number of Other Shares equal to the number of Other Shares such
holder of Exchangeable Shares would have received if the exchange, redemption or
retraction of such securities pursuant to the Share Provisions or exchange of
such securities pursuant to the Exchange and Call Rights Agreement had occurred
immediately prior to the Paid Liquidity Transaction and the Paid Liquidity
Transaction was completed, but subject to subsequent adjustments to reflect any
subsequent changes in the capital of the Other Person, including without
limitation, any sub-division, consolidation or reduction of capital) without any
need to amend the terms and conditions of this Agreement and without any further
action required.
 
ARTICLE 4
 
GENERAL
 
4.1
Term

 
This Agreement shall come into force and be effective as of the date hereof and
shall terminate and be of no further force and effect at such time as no
Exchangeable Shares (or securities or rights convertible into or exchangeable
for or carrying rights to acquire Exchangeable Shares) are owned by
Non-Affiliated Holders.


 
-9-

--------------------------------------------------------------------------------

 


4.2
Changes in Capital of Paid and Exchangeco

 
Notwithstanding the provisions of Section 4.4 hereof, at all times after the
occurrence of any event contemplated pursuant to Section 2.7 and Section 2.8
hereof or otherwise, as a result of which either the Paid US Common Stock or the
Paid US Preferred Stock or the Exchangeable Shares or any of the three are in
any way changed, this Agreement shall forthwith be amended and modified as
necessary in order that it shall apply with full force and effect, mutatis
mutandis, to all new securities into which the Paid US Common Stock or the Paid
US Preferred Stock or the Exchangeable Shares or any of the three are so changed
and the parties hereto shall execute and deliver a supplemental agreement in
writing giving effect to and evidencing such necessary amendments and
modifications.
 
4.3
Severability

 
Notwithstanding the provisions of Section 4.4 hereof, if any term or provision
of this Agreement is held invalid, unenforceable or contrary to Law, such term
or provision shall be deemed to be severable from the other terms and provisions
hereof, but only to the extent necessary to bring this Agreement within the
requirements of Law, and the remainder of this Agreement shall be given effect
as if the parties had not included the severed term herein; provided, however,
that if the party that would be adversely affected by such severance
demonstrates that a material inducement to its entering into this Agreement
would be materially impaired, such party shall be entitled to seek an
adjudication that this Agreement should be terminated on that ground.
 
4.4
Amendments, Modifications

 
Subject to Section 4.2, Section 4.3, and Section 4.5, this Agreement may not be
amended or modified except by an agreement in writing executed by Amalco and
Paid and approved by the holders of the Exchangeable Shares in accordance with
Section 12.2 of the Share Provisions.
 
4.5
Ministerial Amendments

 
Notwithstanding the provisions of Section 4.4 hereof, the parties to this
Agreement may in writing at any time and from time to time, without the approval
of the holders of the Exchangeable Shares, amend or modify this Agreement for
the purposes of:
 
 
(a)
adding to the covenants of any or all of the parties hereto provided that the
board of directors of each of Amalco, Callco, and Paid shall be of the good
faith opinion that such additions will not be prejudicial to the rights or
interests of the Non-Affiliated Holders as a whole;

 
 
(b)
evidencing the succession of a Paid Successor and the covenants and obligations
assumed by each such Paid Successor in accordance with the provisions of
Article 3;

 
 
(c)
making such amendments or modifications not inconsistent with this Agreement as
may be necessary or desirable with respect to matters or questions which, in the
good faith opinion of the board of directors of each of Amalco, Callco, and
Paid, having in mind the best interests of the Non-Affiliated Holders as a
whole, it may be expedient to make, provided that each such board of directors
shall be of the opinion that such amendments or modifications will not be
prejudicial to the rights or interests of the Non-Affiliated Holders as a whole;
or

 
 
(d)
making such changes or corrections which, on the advice of counsel to Amalco and
Paid, are required for the purpose of curing or correcting any ambiguity or
defect or inconsistent provision or clerical omission or mistake or manifest
error, provided that the board of directors of each of Amalco, Callco, and Paid
shall be of the good faith opinion that such changes or corrections will not be
prejudicial to the rights or interests of the Non-Affiliated Holders as a whole.

 
 
-10-

--------------------------------------------------------------------------------

 


4.6
Meeting to Consider Amendments

 
Amalco, at the request of Paid, shall call a meeting or meetings of the holders
of Exchangeable Shares for the purpose of considering any proposed amendment or
modification requiring approval pursuant to Section 4.4 hereof. Any such meeting
or meetings shall be called and held in accordance with the bylaws of Amalco,
the Share Provisions and all applicable Laws.
 
4.7
Enurement

 
This Agreement shall enure to the benefit of and, except as otherwise provided
herein, be binding upon the respective heirs, executors, administrators,
successors and permitted assigns of the parties.
 
4.8
Assignment

 
No party hereto may assign this Agreement or any of its rights, interests or
obligations under this Agreement (whether by operation of Law or otherwise).
 
4.9
Notices to Parties

 
Any notice and other communications required or permitted to be given pursuant
to this Agreement shall be sufficiently given if delivered in person or if sent
by registered mail or other electronic means of communication addressed to the
recipient as follows:
 
To Amalco:
 
ShipTime Canada Inc.
3350 Fairview Street, Suite 3-232
Burlington, Ontario
L7N 3L5
Attention: Allan Pratt
Email: apratt@EmergeIT.com
 
With a copy (which shall not constitute notice) to:
 
Aluvion Professional Corporation
365 Bay Street, Suite 800
Toronto, Ontario
M5H 2V1
Attention: Eric Apps
Email:           eric@aluvionlaw.com
 
To Callco:
 
2534841 Ontario Inc.
3350 Fairview Street, Suite 3-232
Burlington, Ontario
L7N 3L5
Attention: Allan Pratt
Email: apratt@EmergeIT.com


 
-11-

--------------------------------------------------------------------------------

 


With a copy (which shall not constitute notice) to:
 
Aluvion Professional Corporation
365 Bay Street, Suite 800
Toronto, Ontario
M5H 2V1
Attention: Eric Apps
Email:                      eric@aluvionlaw.com
 
To Paid:
 
Paid Inc.
200 Fribey Parkway
Suite 4004
Westborough, MA
01581
Attention: Austin Lewis, IV
E-mail:                       alewis@paid.com


With a copy (which shall not constitute notice) to:
 
Mirick, O’Connell, DeMallie & Lougee, LLP
100 Front Street
Worcester, MA
01608-1477
Attention: Michael Refolo
E-mail:                       mrefolo@mirickoconnell.com


or to such other address, individual or electronic communication number as may
be designated by notice given by any Party to the others in accordance herewith.
Any demand, notice or other communication given by personal delivery shall be
conclusively deemed to have been given on the day of actual delivery thereof
and, if given by registered mail, on the fifth Business Day following the
deposit thereof in the mail and, if given by electronic communication, on the
day of transmittal thereof if given during the normal business hours of the
recipient and on the Business Day during which such normal business hours next
occur if not given during such hours on any day. If the Party giving any demand,
notice or other communication knows or ought reasonably to know of any
difficulties with the postal system which might affect the delivery of mail, any
such demand, notice or other communication shall not be mailed but shall be
given by personal delivery or by electronic communication.
 
4.10
Counterparts

 
The parties hereto agree that this Agreement may be signed in counterparts at
different times and in different places without the parties hereto being in each
other's presence, each of which so executed shall be deemed to be an original
and such counterparts together shall be but one and the same instrument. A copy
of this Agreement executed by any party and transmitted by facsimile or other
means of electronic communication shall be binding upon the parties in the same
manner as an original executed and delivered in person.
 
4.11
Jurisdiction

 
This Agreement shall be construed and enforced in accordance with the Laws of
the Province of Ontario and the Laws of Canada applicable therein. Each party
hereto irrevocably submits to the non-exclusive jurisdiction of the courts of
the Province of Ontario with respect to any matter arising hereunder or related
hereto.
 
[Remainder of this page left intentionally blank.]


 
-12-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 

 
PAID INC.
Per:
   
Name: Austin Lewis IV
 
President and CEO



 

 
2534841 ONTARIO INC.
Per:
   
Name:           Allan Pratt
 
Title: President

 
 

 
SHIPTIME CANADA INC.
Per:
   
Name:           Allan Pratt
 
Title: CEO



 
 
-13-

--------------------------------------------------------------------------------

 
 